Citation Nr: 1609326	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-45 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a heart disorder. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from April 1995 to April 2001.  The Veteran also served in the United States Army Reserves from November 16, 2002, to December 6, 2005. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, RI. 

The Veteran presented testimony before the Board in March 2012; the transcript has been associated with the virtual record.

In May 2012 and August 2013, the Board remanded the claims on appeal for further development and adjudication.  Most recently, after determining that new and material evidence had been submitted to reopen the claim of service connection for low back disorder, the Board remanded the claim under a merits analysis.  In February 2014, the RO awarded service connection for intervertebral disc and degenerative disc disease; consequently, there no longer remains a claim in controversy. 


FINDINGS OF FACT

1.  The evidence fails to establish clearly and unmistakably that the Veteran's pre-existing bilateral pes planus was not aggravated by service.

2.  The evidence fails to establish that the Veteran's pre-existing innocent flow heart murmur was aggravated by his active military service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, the criteria for service connection for bilateral pes planus based upon aggravation have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5107 (West 2014);  38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2015).

2.  The criteria for service connection for a heart disorder have not been met.            38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and, ideally, prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ), VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of his and VA's respective responsibilities in obtaining this necessary supporting evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

When the claim is for service connection, this notice should also address the "downstream" disability rating criteria and effective date elements of the claim in the eventuality service connection is granted.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board grants entitlement to service connection for bilateral pes planus based upon aggravation, which represents a complete grant of the benefits sought on appeal.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist. 

With regard to the claim for a heart disorder, the RO provided the Veteran pre-adjudication notice by letter dated in June 2009, which included the required information concerning the downstream elements of his claim pursuant to the holding in Dingess.  The Veteran responded in June 2009 and indicated that he had no additional evidence to submit in support of his claim.   

Moreover, to satisfy its additional obligation to assist the Veteran with this claim, VA has obtained his service treatment and personnel records, also assisted him in obtaining other relevant evidence - including concerning his evaluation and treatment since service, additionally provided him a VA compensation examination, including for a medical nexus opinion concerning the etiology of his claimed condition, especially in terms of its purported relationship with his military service, and afforded him the opportunity to give testimony before the Board (the transcript of which, as mentioned, since has been associated with the virtual record).  

In August 2013, the Board remanded the matter to make an additional attempt to obtain dates of active and inactive duty training during his Reserve duty.  Pursuant to Board remand, additional records were obtained from DPRIS in September 2013.  Though these additional documents did not contain the exact dates of all active and inactive duty training during his Reserve duty and no earning and leave statements were received from the Defense Finance and Accounting System, the dates are not relevant for the purposes of this appeal.  Notably, there are no medical records showing any complaints or treatment for a heart condition during the Reserve period requiring verification of his duty status.  Thus, there has been substantial compliance with the Board's remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required).  

All known and available records relevant to this claim at issue in this appeal have been obtained and associated with the file, to the extent obtainable, and the Veteran has not contended otherwise, much less shown that any notice or assistance defect, even on the chance one has occurred, is unduly prejudicial, meaning necessarily outcome determinative of his claim, i.e., more than harmless.  Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); 38 C.F.R. § 20.1102.

II. Analysis

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran is seeking service connection for bilateral pes planus and a heart disorder.  It is the Veteran's belief that his conditions were aggravated during his active duty service.  Specifically, he claims his pes planus was made worse by marching in basic training and prolonged periods of standing and walking.  With regard to his heart claim, he testified that he had no problems with his heart murmur before service, but felt tachycardia while in service.  The Veteran was diagnosed with bilateral pes planus and an innocent flow murmur on VA examination in January 2014.  Accordingly, the Board will consider whether service connection is warranted for these disabilities under the theory advanced by the Veteran, as well as those raised by the record.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).  The term active military service includes any period of active duty for training during which an individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  
A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects infirmities, or disorders noted at entrance into service.  38 C.F.R. §§ 3.304(b).

Pes Planus

In this case, bilateral pes planus was specifically found at the time of the Veteran's February 1995 enlistment examination.  Accordingly, the Board finds that it is noted that the Veteran's bilateral pes planus existed prior to acceptance and enrollment for active military service.  Therefore, the presumption of sound condition does not apply in this case, at least with regard to the Veteran's current pes planus.  38 U.S.C.A. § 1111. Thus, the Board must consider entitlement to service connection for pes planus on the basis of aggravation of a pre-existing condition.   

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  See Davis v. Principi, 276 F.3d. 1341, 1346-46   (Fed. Cir. 2002) ("[E]vidence of temporary flare-ups symptomatic of an underlying preexisting condition, alone, is not sufficient for a non-combat veteran to show increased disability under 38 U.S.C. [A.] § 1153 unless the underlying condition is worsened."); Maxson v. West, 12 Vet. App. 453, 458 (1999) (citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991)), aff'd 230 F.3d 1330 (Fed. Cir. 2000).  

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2015).  The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131   (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334   (1993)).

VA cannot meet that burden with respect to the Veteran's foot claim.  Despite  service treatment records lacking any medical documentation suggestive of a worsening of his pes planus during service, the Veteran has testified that he experienced pain in his feet with marching and prolonged standing and walking during service.  He also testified that he felt his foot drop through the arches when engaging in marches.  He further asserted that the pain would return whenever he did more marching.  He stated that he has had continuous symptoms of foot pain since service, although he did not seek treatment.  The Veteran is competent to diagnose pes planus and to report continuous symptomology of that condition. "A layperson is competent to diagnose conditions that are observable by the five senses, including flat feet (pes planus)."  Layno v. Brown, 6 Vet. App. 465, 469   (1994); Falzone v. Brown, 8 Vet. App. 398   (1995) (lay person competent to testify to pain and visible flatness of his feet).  Thus, the presumption of aggravation has not been rebutted in the instant case.  

Service treatment records show the Veteran continued to have pes planus, to include a November 2002 Reserve report of medical examination.  The 2014 VA examiner confirmed the diagnosis, as well as documenting complaints of pain with prolonged standing.  Physical examination confirmed pain accentuated on use of the feet and decreased longitudinal arch height on weight-bearing.  

The VA examination report confirms a diagnosis of bilateral pes planus and will therefore suffice as evidence of a nexus between the current pes planus and that which was shown during active service.

After considering all the evidence of record, including the Veteran's credible testimony, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for bilateral pes planus based upon aggravation will therefore be granted.

Heart Disorder

An innocent flow murmur was specifically found at the time of the Veteran's February 1995 enlistment examination and a medical waiver was obtained.   Accordingly, the Board finds that it is noted that the Veteran's innocent flow murmur existed prior to acceptance and enrollment for active military service.  Therefore, the presumption of sound condition does not apply in this case, at least with regard to the Veteran's current innocent flow murmur.  38 U.S.C.A. § 1111. Thus, the Board must consider entitlement to service connection for heart disorder on the basis of aggravation of a pre-existing condition.   

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  See Davis v. Principi, 276 F.3d. 1341, 1346-46   (Fed. Cir. 2002) ("[E]vidence of temporary flare-ups symptomatic of an underlying preexisting condition, alone, is not sufficient for a non-combat veteran to show increased disability under 38 U.S.C. [A.] § 1153 unless the underlying condition is worsened."); Maxson v. West, 12 Vet. App. 453, 458 (1999) (citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991)), aff'd 230 F.3d 1330 (Fed. Cir. 2000).

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2015).  The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131   (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334   (1993)).

Upon review of the medical evidence of record, the Board finds that there is no evidence demonstrating that the Veteran's pre-existing innocent flow murmur chronically worsened (i.e., underwent a permanent increase in the underlying pathology beyond the natural progression) during his military service.  The Board realizes the Veteran is competent to report symptoms of pain, palpitations and tachycardia.  But he is incompetent to determine whether these symptoms are a manifestation of a disability or disease owing to his military service or a manifestation of a permanent increase in the underlying pathology beyond the natural progression of the disease.  See Jandreau, supra.  A heart disorder is a complex, not simple, condition, so medical evidence, not just lay evidence, is required to establish this association.  Moreover, this is a case-by-case determination.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  See also 38 C.F.R. § 3.159(a)(1) and (a)(2) defining what constitutes lay versus medical evidence.

In this case, the service treatment and personnel records show the Veteran received a medical waiver for his innocent flow murmur as it was considered of no significant consequence at enlistment in 1995.  None of the Veteran's service examination reports contain any indication of a worsening of his murmur.  The records do document complaints of palpitations, mild tachycardia and chest pain in 1998; however, electrocardiograms and physical examinations were normal.  Reports of chest pains in 2000 were attributed to bronchitis.  The Veteran himself denied any heart trouble, palpitations or pain or pressure in his chest on his October 2000 separation report of medical history.  The corresponding separation physical examination was also negative for a heart disorder.  Annual medical certificates dated in October 2001and November 2004 show he was fully fit for duty.  A November 2002 Reserve report of medical examination was negative for a heart disorder.  

The Veteran's post-service treatment records also fail to reveal any evidence that the Veteran experienced a chronic worsening during service of the pre-existing innocent flow murmur as they were devoid of any treatment.  The 2014 VA examiner confirmed the lack of post-treatment from the Veteran when he denied any follow-up with a cardiologist or any subsequent tests by his primary care physician.  Moreover, the examiner opined that pre-existing murmur was not aggravated beyond the natural progression of the disease by his active military service.  The examiner noted the complaints of chest pain, palpitations and tachycardia and service, but found that all diagnostic exams came back negative.  The examiner further noted that at the time of the complaints the Veteran was evaluated by a cardiologist who questioned whether the symptoms were from cardiac etiology or anxiety.  The examiner noted there was no evidence of the Veteran having difficulty with military duties in service and there was no documentation of continued cardiac complaints following his discharge.  

The Board is aware the Veteran's representative argued the opinion was inadequate in their Informal Hearing Presentation as it was not supported by adequate rationale.  However, the Board disagrees and finds that it was supported by findings from both the physical examination of the Veteran and evaluation of the medical evidence of record, to include service treatment records.  The representative also claimed the examiner did not address whether the in-service complaints were an early manifestation of heart disease; however, it is clear from the examination report itself that there is no current heart disease (other than the murmur which was present even before his enlistment) and there has been no treatment for heart disease since 1995.  

Accordingly, the Board finds that the evidence fails to support a finding of aggravation.  Because the Veteran's innocent flow murmur was noted to have pre-existed his active military service, and was not aggravated therein, service connection on the basis of aggravation of a pre-existing innocent flow murmur is not warranted.  See 38 C.F.R. §§ 3.303, 3.304, 3.306; see also Wagner, supra.


ORDER

Entitlement to service connection for bilateral pes planus based upon aggravation is granted.

Entitlement to service connection for a heart disorder is denied. 


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


